IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                                January 8, 2009
                                No. 08-40207
                              Summary Calendar             Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

OMAR GONZALEZ-FERNANDEZ, also known as Omar Fernandez-Gonzalez,
also known as Carlos Gonzalez-Hernandez, also known as Carlos Manuel
Gonzalez-Hernandez, also known as Omar Hernandez-Gonzalez

                                          Defendant-Appellant


                 Appeal from the United States District Court
                     for the Southern District of Texas
                        USDC No. 5:07-CR-1456-ALL


Before REAVLEY, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
      Rehearing is granted.
      An amended transcript of the sentencing shows that the written sentence
of three years supervised release accords with the oral sentence. Our record
being inconsistent, we follow the request of the defendant with our remand for




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-40207

the district court to decide whether further action should be taken.
REMANDED.




                                       2